840 F.2d 10Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward R. JACKSON, t/a Jackson Poster Advertising Systems, aSole Proprietorship, Plaintiff-Appellant,v.CITY COUNCIL OF the CITY OF CHARLOTTESVILLE, Defendant-Appellee.
No. 87-2600.
United States Court of Appeals, Fourth Circuit.
Argued Feb. 3, 1988.Decided Feb. 16, 1988.

Robert H. Downer, Jr., James M. Hingeley, Jr., Boyle & Bain, for appellant.
Roger C. Wiley, Jr., City Attorney, Stephen C. Brown, Assistant City Attorney, for appellee.
Before WIDENER, MURNAGHAN, and SPROUSE, Circuit Judges.
WIDENER, Circuit Judge:


1
The City of Charlottesville, some years ago, enacted a zoning ordinance prohibiting all off-premises advertising, which the district court has now found to be invalid as preferring commercial to non-commercial advertising.


2
The district court found that the plaintiff had suffered no damages.  Rather than appeal, the City amended its ordinance to include non-commercial advertising in the permitted use of any sign permitted under the ordinance.  The district court did not award damages to the plaintiff, for, among other reasons, the city's zoning law contained a grandfather clause permitting the continuation of non-conforming uses.  It also declined to award attorney's fees to the plaintiff.


3
From the final order of the district court, the plaintiff has appealed, taking exception to the district court's decision that he was not entitled to damages and also the district court's decision that he was not entitled to attorney's fees.


4
We affirm the decision of the district court as to damages for reasons sufficiently stated in its opinion.


5
We are of opinion, however, that the plaintiff is entitled to attorney's fees for the services of the attorney in obtaining the decision of the district court holding the ordinance to be invalid.  While the amount of attorney's fees which the district court should award may well be less because of the limited success obtained, nevertheless, the award of some attorney's fees is appropriate.


6
On remand, the district court will award a reasonable attorney's fee, taking into account all the facts and circumstances of this case.


7
That part of the district court's order declining to award damages is affirmed.  That part of the district court's order declining to award attorney's fees is vacated.


8
The parties to this appeal will bear their own costs on appeal.


9
AFFIRMED IN PART;  VACATED IN PART;  AND REMANDED.